Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's arguments filed on 05/23/2022, regarding the rejection of claims 1-20 under 35 U.S.C. 103 have been fully considered but they are not persuasive. It is argued that the applied prior art fails to teach or suggest both immediate and extended treatment of H2S with such treatment provided along a length of the extended sewer line or (‘sewer network).
However, it is submitted that Matheis ‘188 teaches or discloses both such aspects of the instant claims.
Regarding disclosure of “extended sewer system”, see in particular, Matheis ‘188 at [0015] concerning “sewage collection system…series and/or a network of conduits that may be interconnected through one or more pumps or lift stations”.
Regarding incorporation of a blended composition including a relatively fast-release alkaline compound, see in particular, Matheis ‘188 at [0021] concerning particular treating agents of alkaline earth hydroxides such as “ alkaline earth hydroxides such as calcium hydroxide, magnesium hydroxide and mixtures thereof”, which have the inherent property of quickly dissolving in the wastewater, hence quickly dispersing into the wastewater stream of the extended sewer line for chemically reacting with hydrogen sulfide so as to reduce its accumulation.
Regarding such blended composition including a relatively slow-release alkaline compound, see also Matheis ‘188 at [0021] concerning “Other suitable treating agents may be used such as nitrate containing species or other alkaline materials”, such phrase hence inferring addition of calcium nitrate, optionally evidenced by Harshman at [0062 and 0066], having the inherent properties of inhibiting formation or accumulation of hydrogen sulfide by a relatively extended-release mechanism, as well as facilitating biological processes for controlling hydrogen sulfide formation, or removing hydrogen sulfide as it is formed. 
Also, Matheis ‘188, in [0035] discloses treatment objectives of “control…maintain, reduce and/or eliminate one or more characteristics of a wastewater system.” and the systems and techniques of the invention may be utilized to control, regulate, and/or facilitate any of a biological process, a chemical process or combination thereof.”, thus again teaching synergistic treatment with compounds or materials having a combination of relatively fast-release and slower-release mechanisms.
Applicant’s arguments, with respect to the rejection of the claims over 35 U.S.C. 112 (b) have been fully considered and are persuasive.  The rejection has been withdrawn. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Matheis et al PGPUBS Document US 2012/0012188 (Matheis ‘188) in view of Matheis et al patent 8,968,646 (Matheis ‘646) and Harshman et al PGPUBS Document US 2005/022409 (Harshman). Referenced paragraph numbers of the applied Matheis ‘188 PGPUBS document are identified by “[ ]” symbols for this and succeeding grounds of rejection. 
For independent claims 1 and 8, Matheis ‘188 discloses: a method of providing sustained odor control [0034, 0040] in a network of sewer lines, or “extended sewer line [0015, 0016, 0035], comprising:
measuring sewer line parameters selected from average wastewater volume, flow rate and/or retention time [0002, 0013, 0033, 0038, 0041];
incorporating at least one fast or immediate release alkaline, liquid or slurry compound and a solid, hence extended release alkaline compound [0021-0023], into a blended composition in an amount sufficient to control a hydrogen sulfide (H2S) concentration along the sewer line along the length of the sewer line [0045, 0040]; and
administering the blended composition to the sewer line to at least one injection point, in an amount responsive to one or more of the measured parameters using one or more controllers [0031-0034, 0050-0053, 0057].
Regarding disclosure of “extended sewer system”, see in particular, [0015] concerning “sewage collection system…series and/or a network of conduits that may be interconnected through one or more pumps or lift stations”.
Regarding incorporation of a blended composition including a relatively fast-release alkaline compound, see in particular, [0021] concerning particular treating agents of alkaline earth hydroxides such as “ alkaline earth hydroxides such as calcium hydroxide, magnesium hydroxide and mixtures thereof”, which have the inherent property of quickly dissolving in the wastewater, hence quickly dispersing into the wastewater stream of the extended sewer line for chemically reacting with hydrogen sulfide so as to reduce its accumulation.
Regarding such blended composition including a relatively slow-release alkaline compound, see also [0021] concerning “Other suitable treating agents may be used such as nitrate containing species or other alkaline materials”, such phrase hence inferring addition of calcium nitrate, optionally evidenced by Harshman at [0062 and 0066], having the inherent properties of inhibiting formation or accumulation of hydrogen sulfide by a relatively extended-release mechanism, as well as facilitating biological processes for controlling hydrogen sulfide formation, or removing hydrogen sulfide as it is formed. 
Also, Matheis ‘188, in [0035] discloses treatment objectives of “control…maintain, reduce and/or eliminate one or more characteristics of a wastewater system.” and the systems and techniques of the invention may be utilized to control, regulate, and/or facilitate any of a biological process, a chemical process or combination thereof.”, thus again teaching synergistic treatment with compounds or materials having a combination of relatively fast-release and slower-release mechanisms.
For claim 8, Matheis ‘188 additionally discloses: the blended composition optionally being free of other active ingredients [0021]; and 
providing one or more controllers operative to instruct an operator or user to administer the blended composition to control the hydrogen sulfide concentration [0017, 0038].
The claims all differ by requiring the odorous hydrogen sulfide to be treated in a headspace of the sewer line. Matheis ‘646 teaches that the hydrogen sulfide in sewer lines or sewerage is detectable in atmospheric, sewerage present in sewer lines, so as to safeguard human health (column 7, line 30-column 8, line11). Harshman teaches to control hydrogen sulfide concentration in sewer line system headspaces by controlled introduction of a composition [0031, 0041, 0046-0051, 0052-0055]. 
It would have been obvious to one of ordinary skill in the art of wastewater treatment and specialty in treating wastewater along sewer lines, to have tailored the Matheis ‘188 method by detecting hydrogen sulfide that atmospherically or in the headspace of the sewer line, as taught by Matheis ‘646 and Harshman, so as to control atmospheric release of odorous hydrogen sulfide otherwise endangering human health of humans exposed to such gas. 
Independent claims 1 and 8, and claims dependent therefrom, also all differ by requiring the (H2S) concentration to be controlled so as to be 100 ppm or less along the sewer line. However, Matheis ‘646 teaches administering a blended composition including at least one immediate release compound and at least one extended release compound into one or more sewer line injection points to control such (H2S) concentration so as to be 100 ppm or less along the sewer line (column 7, line 52-column 8, line 25 and column 9, line 65-column 10, line 28).
It would have been obvious to one of ordinary skill in the art of wastewater treatment and specialty in treating wastewater along sewer lines, to have tailored the Matheis ‘188 method by operating the controller(s) to inject the blended composition at rates and for time durations sufficient to maintain (H2S) concentration so as to be 100 ppm or less, in order to ensure effective mitigation of release of odor from the treated sewer line to below the point where it becomes noticeable or bothersome to humans in the vicinity of the sewer line.
Matheis ‘188 further specifically discloses or suggests: 
measuring one or more parameters selected from pH, hydrogen sulfide concentration and temperature of the wastewater for claim 2 [0045, 0049];
the measuring being at one of sewer line inlet, point of composition administration and downstream of such point of administration for claim 3 [0039-0041];
regulation of pH to be in a range of 7-9, thus to be 8.0 or greater than claims 4, 7 and 9 [0039];
an extended sewer system or network inherently extending for plural miles for claim 5 [0015]; 
administering the composition at a single point of administration for claims 6 and 13 [0045]; 
providing a blended composition comprising calcium hydroxide and magnesium oxide in combination, and optionally being in a mixture of one liquid, or slurry, hence immediate release compound  and one suspended solid, hence gradually dissolving or extended release compound, for claims 10-12, and, in any desired ratio of compounds, optionally about 35%, hence about 40% slurry compound relative to solid, suspended compound, or in a ratio of between about 1:2 to about 1:20 of compounds for claims 10-12 [0021-0023]; 
measuring sewer line parameters selected from average wastewater volume, flow rate and/or retention time and administering the blended composition in an amount responsive to the sewer line parameters for claim 14 [0002, 0013, 0033, 0038, 0041]; and
measuring sewerage parameters selected from wastewater pH, dissolved sulfide or temperature, or hydrogen sulfide concentration, and administering the blended composition in an amount responsive to the sewerage parameters for claim 15 [0045-0049].
For claim 16, Matheis ‘188 discloses a system for providing sustained odor control in an extended sewer line, comprising: 
a source of a blended composition connectable to the extended sewer line at a single point of administration, the blended composition comprising an immediate release alkaline compound and an extended release alkaline compound [0021-0023]; 
a metering valve positioned at the single point of administration configured to administer the blended composition to the extended sewer line by being in any of an open or partially open position [0018-0020, 0034, 0049] ; 
at least one sensor constructed and arranged to measure at least one parameter selected from headspace composition in the sewer line, wastewater composition, wastewater pH, wastewater temperature, and wastewater flow rate [0033, 0002, 0013, 0033, 0038, 0041, 0045-0049];
and a controller operatively connected to the metering valve and to the sensor, the controller configured to instruct the metering valve to administer the blended composition responsive to the at least one parameter, in an amount sufficient to control an H2S concentration in composition in an amount sufficient to control a hydrogen sulfide (H2S) concentration along the length of the sewer line a headspace of the sewer line to be maintained at a low level [0031-0034, 0050-0053, 0057].
Regarding disclosure of “extended sewer system”, see in particular, [0015] concerning “sewage collection system…series and/or a network of conduits that may be interconnected through one or more pumps or lift stations”.
Regarding incorporation of a blended composition including a relatively fast-release alkaline compound, see in particular, [0021] concerning particular treating agents of alkaline earth hydroxides such as “ alkaline earth hydroxides such as calcium hydroxide, magnesium hydroxide and mixtures thereof”, which have the inherent property of quickly dissolving in the wastewater, hence quickly dispersing into the wastewater stream of the extended sewer line for chemically reacting with hydrogen sulfide so as to reduce its accumulation.
Regarding such blended composition including a relatively slow-release alkaline compound, see also [0021] concerning “Other suitable treating agents may be used such as nitrate containing species or other alkaline materials”, such phrase hence inferring addition of calcium nitrate, optionally evidenced by Harshman at [0062 and 0066], having the inherent properties of inhibiting formation or accumulation of hydrogen sulfide by a relatively extended-release mechanism, as well as facilitating biological processes for controlling hydrogen sulfide formation, or removing hydrogen sulfide as it is formed. 
Also, Matheis ‘188, in [0035] discloses treatment objectives of “control…maintain, reduce and/or eliminate one or more characteristics of a wastewater system.” and the systems and techniques of the invention may be utilized to control, regulate, and/or facilitate any of a biological process, a chemical process or combination thereof.”, thus again teaching synergistic treatment with compounds or materials having a combination of relatively fast-release and slower-release mechanisms.
The claims all differ by requiring the system be operable to measure and control odorous hydrogen sulfide in a headspace of the sewer line. Matheis ‘646 teaches that the hydrogen sulfide in sewer lines or sewerage is detectable in atmospheric, sewerage present in sewer lines, so as to safeguard human health (column 7, line 30-column 8, line11). Harshman teaches to control hydrogen sulfide concentration in sewer line system headspaces by controlled introduction of a composition [0031, 0041, 0046-0051, 0052-0055]. 
It would have been obvious to one of ordinary skill in the art of wastewater treatment and specialty in treating wastewater along sewer lines, to have tailored the Matheis ‘188 system by locating the at least one sensor to be operable for detecting hydrogen sulfide that is present in the sewer line system atmosphere so that the controller is operable to control the hydrogen sulfide which is present in the headspace of the sewer line, as taught by Matheis ‘646 and Harshman, so as to control atmospheric release of odorous hydrogen sulfide otherwise endangering human health of humans exposed to such gas. 
Claim 16, and claims dependent therefrom, also differ from Matheis ‘188 by requiring the controller to be operative to administer the composition in an amount sufficient to control the concentration so as to be 100 ppm or less along the sewer line. However, Matheis ‘646 teaches administering a blended composition including at least one immediate release compound and at least one extended release compound into one or more sewer line injection points to control such (H2S) concentration so as to be 100 ppm or less along the sewer line (column 7, line 52-column 8, line 25 and column 9, line 65-column 10, line 28).
It would have been obvious to one of ordinary skill in the art of wastewater treatment and specialty in treating wastewater along sewer lines, to have tailored the Matheis ‘188 system by configuring the controller(s) to inject the blended composition at rates and for time durations sufficient to maintain (H2S) concentration so as to be 100 ppm or less, in order to ensure effective mitigation of release of odor from the treated sewer line to below the point where it becomes noticeable or bothersome to humans in the vicinity of the sewer line.
Matheis ‘188 further discloses:
the source of the blended composition comprising a blending subsystem constructed and arranged to incorporate the immediate release alkaline compound and the extended release alkaline compound into the blended composition responsive to the at least one parameter, in an amount sufficient to control the H2S concentration in the headspace of the sewer line for claim 17 [0021-0023, 0040, 0045];
wherein the at least one sensor is positioned to measure the parameter downstream from the point of administration of the blended composition for claim 18 [0042]; 
wherein the controller is programmable to automatically instruct the metering valve to administer the blended composition responsive to the at least one parameter in an amount sufficient to restore pH of the wastewater to be within tolerance of a target value for claim 19 [0038, 0039, 0041]; and
wherein the controller is programmable to recognize trends of the at least one parameter on a schedule and automatically instruct the metering valve to administer the blended composition responsive to the recognized trends in an amount sufficient to restore pH of the wastewater to be within tolerance of a target value for claim 20 [0041, 0046, 0047].
			ALLOWABLE SUBJECT MATTER
Claims 21-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Each of claims 21-23 would distinguish in view of further recitation of the incorporating of compounds into the blended composition being further responsive to sulfide species concentration at an inlet of the extended sewer line and microbial population of the wastewater within the extended sewer line. The applied prior art further discloses or teaches such responsiveness to sulfide species concentration throughout the extended sewer line and including inlets to the sewer line. However, none of the prior art of record suggests responsiveness of blended compositions to monitoring of microbial contamination. Newly cited Boyette et al PGPUBS Document US 2015/0353394 and Guidi-Orticoni et al PGPUBS Document US 2012/0305476 teach controlling hydrogen sulfide levels in sewer systems and other wastewater treatment systems by biochemical type treatment responsive to microbial population monitoring.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Additional prior art is made of record concerning general process control mechanisms for controlling hydrogen sulfide and other contaminants in sewer and other wastewater systems.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from 
the examiner should be directed to Joseph Drodge at his direct government telephone number of 571-272-1140, or at alternate cell phone number 703-401-6309. The examiner can normally be reached on Monday-Friday from approximately 8:00 AM to 1:00PM and 2:30 PM to 5:30 PM.  
	Alternatively, to contact the examiner, send a communication via E-mail communication to the Examiner's Patent Office E-mail address: "Joseph.Drodge@uspto.gov". Such E-main communication should be in accordance with provisions of MPEP (Manual of Patent Examination Procedures) section 502.03 & related MPEP sections.  E-mail communication must begin with a statement authorizing the E-mail communication and acknowledging that such communication is not secure and will be made of record, under Patent Internet Usage Policy Article 5.  A suggested format for such authorization is as follows:  “Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file. 
Additionally, the examiner’s supervisor, Nam Nguyen, of Technology Center Unit 1778, can reached at 571-272-1342.  
The formal facsimile phone number, for official, formal communications, for the examining group where this application is assigned is 571-273-8300. The facsimile phone number for informal communication directly with the examiner is 571-273-1140.

	Information regarding the status of an application may be obtained from 

the Patent Application Information Retrieval (PAIR) system.  Status information

for published applications may be obtained from either private PAIR or Public 

PAIR, and through Private PAIR only for unpublished applications.  For more 

information about the PAIR system, see http://pair-direct.uspto.gov.  Should you

have any questions on access to the Private PAIR system, contact the Electronic 

Business Center (EBC) at 866-217-9197 (toll-free).  

JWD
06/01/2022
/JOSEPH W DRODGE/Primary Examiner, Art Unit 1778